Citation Nr: 0517216	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  03-27 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a dermatological 
disorder, claimed as a rash.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran's DD Form 214 reflects active service from August 
1965 to July 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for bilateral 
sensorineural hearing loss, tinnitus, and rash on arms and 
hands.  The veteran perfected an appeal to the Board with 
respect to these three issues.  

In March 2005, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge of 
the Board, sitting in Washington, D.C.  The hearing 
transcript is of record.  At the hearing, the veteran 
affirmatively indicated that he would be satisfied with 
testifying by videoconference in lieu of testifying in 
person.  See p. 2, hearing transcript.    

The decision below addresses only the merits of the skin 
disorder claim.  The Board defers adjudication of the issues 
of service connection for hearing loss and tinnitus.  They 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The veteran is presumed to have had herbicide exposure in 
the Republic of Vietnam; however, the record does not 
indicate a diagnosis of chloracne or acneform disease; nor 
does competent medical evidence demonstrate that the disorder 
now claimed is related to herbicide exposure.  

2.  There is no competent medical evidence linking active 
duty to the claimed current dermatological disorder.       


CONCLUSION OF LAW

The criteria for service connection for a dermatological 
disorder, claimed as a rash, are not met.  38 U.S.C.A. 
§§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection - Skin Rash

In general, service connection is granted where a claimant 
currently has a disease or injury incurred in active service 
or, if a pre-existing disease or injury becomes aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  Essentially, service 
connection requires evidence of: (1) a current disability; 
(2) some injury or incident in service giving rise to current 
disability; and (3) causal nexus between the two.  See 
38 C.F.R. § 3.303 (2004).  Service connection also is allowed 
for any disease diagnosed after discharge if evidence shows 
that it was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).

There also are special provisions for claims based upon 
exposure to herbicide agents in Vietnam.  A veteran is 
presumed to have been exposed to Agent Orange if he served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 U.S.C. § 
1116(f) (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2004).  See also 38 C.F.R. § 3.313 
(2004).  The last date on which such a veteran shall be 
presumed to have had herbicide exposure shall be the last 
date on which he served in Vietnam during the Vietnam era.  
38 C.F.R. 
§ 3.307(a)(6)(iii).  

The veteran's DD Form 214 documents active service from 
August 1965 to July 1967, indicating active duty for over 
eleven months in the Pacific, as well as award of the Vietnam 
Service Medal and Vietnam Campaign Medal.  A Vietnam Service 
Medal was awarded if a veteran served between July 4, 1965 
and March 28, 1973 in Vietnam or in Thailand, Laos, or 
Cambodia in direct support of the operations in Vietnam.  
United States of America Department of Defense Manual of 
Military Decorations and Awards, Appendix D at D-20, July 
1990.  A Vietnam Campaign Medal was awarded to all service 
personnel within the cited theater.  United States of America 
Department of Defense Manual of Military Decorations and 
Awards, at 7-7, September 1996.  Thus, while DD 214, alone, 
does not appear to conclusively establish the veteran's 
physical presence in Vietnam or waters offshore during the 
statutorily prescribed time period, the National Personnel 
Records Center's communication to the RO in August 2001 
indicates that the veteran began active duty in Vietnam from 
August 20, 1966 forward.  Thus, the record supports a finding 
that he did serve a portion of his active duty in Vietnam 
during part of the statutorily prescribed time period.  
Therefore, herbicide exposure is to be presumed unless there 
is affirmative evidence to the contrary.  The record to date 
presents no such evidence.  Thus, herbicide exposure in this 
case is to be presumed. 

Also, 38 U.S.C.A. § 1116(a)(2) (West 2002) and 38 C.F.R. § 
3.309(e) (2004) address specific diseases associated with 
exposure to herbicides.  Basically, if a veteran was exposed 
(or is presumed to have been exposed) to herbicides during 
active service, as is the case here, and he is diagnosed with 
various diseases and disorders, including chloracne and 
acneform diseases, then the presumptive service connection 
requirements of 38 C.F.R. § 3.307(a)(6) are deemed to have 
been met even though there is no record of such disease 
during service, provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  
Chloracne/acneform diseases are the only dermatological 
disease(s) explicitly listed in 38 C.F.R. § 3.309(e).  The 
prescribed presumptive time period for acne/acneform diseases 
is one year after the late date of exposure.  38 C.F.R. 
§ 3.307(a)(6)(ii) (2004).   

The Board has reviewed the entire record below, and finds no 
specific diagnosis of chloracne or acneform disease 
associated with herbicide exposure.  The veteran's service 
medical records document one instance of treatment for 
complaints of rash on arms and hands, in September 1966.  
Possible diagnosis of pityriasis rosea is documented.  (In 
November 1966, the veteran also was treated for a lacerated 
left forefinger; however, this apparently is unrelated to the 
rash claim now at issue.)  The sole post-service medical 
evidence of record pertaining to skin problems is late 2001 
VA dermatology consultation (involving a total body skin 
examination) notes, which reflect a provisional diagnosis of 
groin rash and a diagnosis of tinea corporis affecting 
various parts of the body, to include the left hand, but not 
the right, or the arms.  While these records do not 
explicitly indicate whether any diagnosis rendered was based 
upon consideration of possible exposure to Agent Orange or 
other herbicide, they do indicate that the veteran had 
complained of "jock itch since Vietnam off and on for 40 
years."  There is no indication therein that tinea corporis 
or groin rash, in the veteran's case, are considered to be 
chloracne or acneform disease associated with herbicide 
exposure.  At sum, the record does not reflect a diagnosis of 
chloracne or acneform disease and manifestation thereof to a 
compensable degree within one year after the last date of 
exposure, which, here, would have been more than three 
decades ago.  The veteran's claim decades after service that 
he has had jock itch "on and off" for decades is not 
adequate evidence indicating that what he reportedly had had 
in service was in fact chloracne or acneform disease.  
   
Notwithstanding the above, the law permits a Vietnam veteran 
with presumed herbicide exposure to establish service 
connection for a disorder purported to have been caused by 
such exposure on a direct basis.  That is, where the record 
presents evidence establishing an etiological relationship 
between the claimed disorder and some injury or event in 
service or otherwise demonstrates that the disorder did in 
fact result from herbicide exposure, service connection may 
be permissible, even if presumptive service connection is not 
supported.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  
Moreover, as stated earlier, general service connection 
principles (see 38 C.F.R. § 3.303) would permit a favorable 
resolution where competent evidence indicates a link between 
active duty and any incident or injury therein and the 
disorder for which service connection is sought.  This would 
be true irrespective of a history of herbicide exposure.  

Such linking evidence is one that is in the province of 
medical professionals qualified to opine on such a matter by 
virtue of appropriate education, training, or other 
specialized knowledge.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992) (Although lay evidence is acceptable 
to prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of, or may be readily recognized by, 
lay persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.).  It has been held that, 
where the issue involves medical causation, competent medical 
evidence is required to support the claim.  Caluza v. Brown, 
7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

The record does not indicate a relationship between in-
service treatment for possible pityriasis rosea and recently 
diagnosed tinea corporis.  It is important to note, again, 
that, the service medical records reflect only a single 
instance of treatment for rash, and upon discharge, the 
veteran affirmatively denied having, or having had, "skin 
diseases."  Also, nothing clinically determined to be 
abnormal is noted with respect to the skin.  See July 1967 
separation report of medical history and report of medical 
examination.  As such, chronicity in service is not shown.  
The veteran testified having had recurrent rashes over the 
years, but there simply is no medical or other documentation 
thereof; thus, continuity of symptomatology is insufficiently 
supported in the post-service record.  

Finally, the Board acknowledges that, in his notice of 
disagreement, the veteran indicated his desire to "amend" 
his claim involving "rash on arms" to be one involving 
presence in a tropical environment, and not as due to 
herbicide exposure.  Notwithstanding this statement, the 
Board has evaluated this claim from both angles to determine 
whether a favorable resolution is possible.  It is not.  The 
Board's ultimate conclusion would not change even assuming 
that the veteran was in a tropical climate (plausible given 
service in Southeast Asia).  First, presumptive service 
connection provisions for "tropical diseases" (38 C.F.R. 
§ 3.309(b)) do not even apply in this situation because they 
pertain to diseases such as malaria or cholera.  Second, 
assuming physical presence in a tropical climate, there still 
must be medical evidence of some link between active duty, or 
more precisely, in-service treatment for rash on hands and 
arms, and the dermatological condition now claimed.  The 
record does not establish any such link.  Also, the only 
evidence that hot and humid weather could be the cause is the 
veteran's lay statement that this might be so; as stated 
above, medical evidence is required on this point.               

Based upon the above, the Board must conclude that the 
preponderance of the evidence is against the claim.  As such, 
the benefit-of-reasonable doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in an August 2001 letter, the RO 
notified the veteran of the basic elements of a service 
connection claim, and informed him that, if he provides 
information about the sources of evidence or information 
pertinent to the elements of the claim (including medical 
records, employment records, records from other federal 
agencies), VA would make reasonable efforts to obtain the 
records from the sources identified.  The letter also 
informed him that he ultimately is responsible for 
substantiating his claim even though the law requires VA 
assistance in claim substantiation, and that he can submit 
relevant evidence on his own.  In September 2003, the veteran 
was sent another letter substantially similar in content to 
that sent in 2001.  This letter reminded the veteran that VA 
would help him to further substantiate the claim if he 
desires such help, but that he should provide VA the 
information needed to enable it to help, or provide 
additional records himself.  With respect to the fourth 
element of a valid VCAA notice, the Statement of the Case 
(SOC) and Supplemental SOC (SSOC) notified the veteran of 
38 C.F.R. § 3.159, which includes a provision that he may 
submit any pertinent evidence in his possession.  

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
VCAA notice.  He was notified of what the evidence must show 
to result in service connection, and was on notice throughout 
the appeal through the rating decision, SOC, SSOC, and VCAA 
letters why the claim remains denied.  He was told about his 
and VA's respective claim development responsibilities.  

The Board acknowledges that VCAA notification arguably was 
not accomplished as to all four elements before the issuance 
of the November 2001 rating decision giving rise to this 
appeal.  The first three elements were adequately addressed 
in the August 2001 letter, preceding the November 2001 rating 
decision, but did not literally ask the veteran, "submit any 
relevant evidence in your possession," or something to that 
effect.  The fourth element was addressed in the SOC, issued 
in August 2003.  This would constitute, at most, a technical, 
non-prejudicial defect.  The veteran was given full notice 
during the appeal period, including notice of his right to 
submit any relevant evidence in his possession.  He submitted 
various statements indicating where he received pertinent 
treatment, and the record amply reflects appropriate follow-
up action on VA's part to obtain any missing records 
consistent with the veteran's statements.  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Here, the RO 
obtained the veteran's service medical records and post-
service medical records, and associated them with the claims 
folder.  It also contacted Massachusetts General Hospital to 
obtain medical records, but the Hospital's negative reply as 
to unavailability of such records is documented.  Moreover, 
the veteran reported prior treatment with Dr. G. Howard; 
however, this doctor reportedly is deceased and his records 
are unavailable.  The veteran was given an opportunity to 
testify in connection with this claim, and exercised his 
right to do so at the Board hearing.  The veteran did not 
report the existence of pertinent records in the custody of 
government agencies or employers.  The Board finds that the 
duty to assist was met; nothing in the record indicates that 
relevant evidence exists, but is not included in the record 
due to inaction of VA inconsistent with the duty to assist.        


ORDER

Service connection for a dermatological disorder, claimed as 
a rash, is denied.




REMAND

Bilateral Sensorineural Hearing Loss and Tinnitus

Having reviewed the entire record in this case, the Board 
finds that further development is needed before a decision 
can be issued on the merits of the claim.  Further 
development would ensure that the veteran's due process 
rights, including those associated with VCAA, are met.  The 
bases for remand are set forth below.

Essentially, the veteran's contention is that he was 
regularly exposed to loud noises in the form of helicopter 
engine noise while serving in Vietnam.  See hearing 
transcript.  The veteran's DD 214 reflects a military 
occupational specialty (MOS) involving transportation of 
supplies/parts, an approximate civilian equivalent of which 
is reported to be an inventory clerk.  The veteran's hearing 
testimony, however, indicates that his MOS was not akin to a 
"desk job" only, as would be suggested by the civilian 
equivalent of "inventory clerk."  He indicated that his 
duties required him to frequently be in the vicinity of 
helicopters.  He denied post-service noise exposure.  He also 
reported having discharged a gun on one occasion, and having 
been near the site of a mortar attack.  The Board finds the 
veteran's hearing testimony credible and competent.  Based 
upon the foregoing, it is plausible that the veteran could 
have had noise exposure in service.  

The service medical records do not provide definitive 
evidence as to whether reduced hearing acuity or other 
hearing problems like tinnitus were noted during service.  
The June 1965 entrance medical examination report contains 
audiometer test results which appear to indicate some deficit 
at various Hertz levels.  The July 1967 separation medical 
examination report also seems to indicate some deficit 
between 2000 to 4000 Hertz (left ear), and 3000 to 4000 Hertz 
(right ear).  

Also, with respect to sensorineural hearing loss, VA 
regulations require evidence of hearing loss consistent with 
38 C.F.R. § 3.385 criteria for the claimant to be deemed to 
have a hearing loss "disability."  Under 38 C.F.R. § 3.385, 
sensorineural hearing loss is a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
(controlled speech discrimination test) are less than 94 
percent.  The severity of service-connected hearing 
impairment is evaluated consistent with 38 C.F.R. § 4.85, 
Tables VI, VIA, VII (Diagnostic Code 6100), and § 4.86 
(2004).  

VA audiology consultation records dated in 2001 indicates 
assessment of bilateral sensorineural hearing loss and 
tinnitus.  However, the record does not present specific 
audiological examination data in terms of auditory threshold 
figures consistent with 38 C.F.R. § 3.385.  The Board 
acknowledges the 2001 VA audiolgy evaluation report in the 
form of pictographs charting the auditory threshold figures 
commensurate to various Hertz levels.  The Board, however, is 
not qualified to interpret these pictographs.  Specific 
numerical auditory threshold figures must be given to enable 
the Board to apply 38 C.F.R. § 3.385 criteria.  Also, while 
this report provides for speech recognition scores, it is not 
clear as to whether they are figures derived from the 
Maryland CNC Test.
 
It also is acknowledged that the 2001 VA audiology 
consultation report states that "it is more than likely as 
not that a component of  . . . hearing loss and intermittent 
tinnitus is the result of acoustic trauma suffered on active 
duty."  This evidence is material to the case.  However, as 
noted earlier, the Board must first determine whether a 
hearing loss "disability" exists.  This determination must 
be made based upon a contemporaneous audiological 
examination.   

In consideration of the foregoing, the claim is REMANDED for 
the following actions, after which the RO should undertake de 
novo review of the claim:  

1.  Inform the veteran that he should 
provide VA with copies of any evidence - 
lay or medical - relevant to the hearing 
loss and tinnitus claims that he has in 
his possession, or identify the sources 
of any such evidence to enable VA to 
assist him in obtaining the evidence.  
Provide any such assistance consistent 
with VCAA.    

2.  C&P Examination.  After completing 
the above, and obtaining as many 
pertinent missing records as possible 
consistent with the above directive, 
schedule the veteran for a VA C&P 
audiology examination by a qualified 
professional to (a) determine whether the 
veteran has a hearing loss disability 
consistent with 38 C.F.R. § 3.385 and/or 
tinnitus (see criteria above); and (b) if 
so, whether it is at least as likely as 
not (by a probability of 50 percent), 
more likely than not (by a probability 
greater than 50 percent), or less likely 
than not (by a probability less than 50 
percent) that hearing loss and/or 
tinnitus is/are etiologically related to 
in-service noise exposure of the type 
reported by the veteran (regular exposure 
to helicopter noises).   

The veteran's claims folder, which should 
include a complete copy of this remand 
order, should be made available to the 
examiner.  The examiner should consider 
as pertinent to the issue of etiology of 
tinnitus or hearing loss the veteran's 
medical history, and such history should 
be discussed in his written report to the 
extent necessary to adequately explain 
the bases for his opinion as to whether 
either is related to active service.   

If the examiner is unable opine on any 
requested issue or question posed without 
resorting to conjecture or speculation, 
he should so state and explain the 
reasons therefor.  The examiner also 
should conduct or order diagnostic 
testing as deemed warranted.  

Associate with the claims folder the 
examiner's written report, along with 
reports of any diagnostic testing 
conducted in connection with the 
examination.

3.  After completing the above, review 
the entire record and readjudicate the 
claim.  If the decision is adverse to the 
veteran, then issue a revised 
Supplemental Statement of the Case, and 
give the veteran and his accredited 
representative an appropriate amount of 
time to respond to it.  Thereafter, the 
claim should be directed to the Board, if 
in order. 

The veteran is advised that a failure to report to a VA 
medical examination, if scheduled, may result in the denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2004).  

The purposes of this remand are to comply with due process 
requirements and for further evidentiary development of the 
claim.  At this juncture, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.  

The veteran is not required to respond until he receives 
further notice, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MICHAEL A. HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


